Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-2, 4 and 6-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,866,999.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are broader than the features included in the claims of the ‘999 patent.  For example, claim 1 of the instant application recites some of the features in claim 1 of the ‘999 patent, but does not include features relating to the map and delivery radius in claim 1 of the ‘999 patent.  Additionally, the dependent claims of these cases recite similar and/or the exact same features.  Therefore, as the instant claims are a broader version of the patented claims, these claim sets anticipate each other and are rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-2, 14, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2010/0113066 to Dingler in view of U.S. Patent Pub. 2008/0200189 to Lagerstedt and U.S. Patent Pub. 2011/0269479 to Ledlie and U.S. Patent Pub. 2012/0270563 to Sayed.   

Regarding claims 1, 19 and 20, Dingler teaches a method comprising:

receiving, from the sending device, location input associated with the location-based message, the location input defining a delivery area (see Fig. 2 steps 205 and 215 as described in section [0064], where the user enters the geo-boundary which is “location input” which defines the delivery area of the message, graphics or text message). 
Regarding the feature of: 
“using at least one processor, selectively causing presentation, on a map interface of a receiving device, of an icon representative of the location-based message, the icon being presented responsive to the receiving device being located in the delivery area”, although Dingler teaches displays and location based messages, Lagerstedt is added to show a map interface with a displayed icon (responsive to location), as recited.
In an analogous art, Lagerstedt teaches a system which allows a mobile terminal to define a destination for a group of mobile terminals where maps and messages are automatically sent when any of the terminals are within a predefined range of the destination.  See for example, section [0070] and Fig. 7C, where this figure shows numbers “1”, “2” and “3”, which are numeric icons representing the location of each of the three mobile terminals and the “D” stands for destination, so either the “D” icon or the icon “2” is the displayed icon responsive to the receiving device (2) being within the predefined area of the destination/delivery zone.  

Therefore, although the icons displayed in Lagerstedt are indicative of messages, as they are not “message icons” per se, Ledlie is added.
In an analogous art, Ledlie teaches a system which allows mobile device users to send location based messages. See for example, Figs. 9-10 as described in sections [0077] to [0082], which explicitly define the displayed icons as “message icons”.
Therefore, as Dingler/Lagerstedt and Ledlie teach providing displayed icons responsive to position of the receiver device )which indicate messages) and as Ledlie explicitly teaches that the displayed icons are “message icons”, it would have been obvious to modify Dingler to include this feature, for the reasons discussed in Ledlie, which is that content (messages or related content) should be differentiated and notified to the user. 
Regarding the amendments to claim 1 which now recite: 
receiving a pulse message from the sending device, the pulse message comprising a predetermined range associated with the stipulated delivery area;
determining that the second device is within the stipulated delivery area;
responsive to receiving the pulse message and determining that a receiving is within the predetermined range associated with the stipulated delivery area, determining a collection of location-based messages associated with the stipulated delivery area;
using at least one processor, causing presentation, on the map interface of the receiving device, of a digital marker representative of a collection of location-based content and the collection of location-based messages, the digital marker being presented responsive to the receiving device being located in the stipulated delivery area; Sayed is added. 
In an analogous art, Sayed teaches a location based message system.  As shown in Figs. 6-10 and as described in sections [0096] to [0108], Sayed teaches interfaces which allow a first user to define both an intended (visually see) and stipulated (able to reply) area of delivery for a “thread” message and proximity from which a marker shows on a map interface when the second device is within the designated radius.  See also Figs. 14-17, 19 and 24 to 27, as described in sections [0118] to [0126], which show an icon on a map and a “portion of the first content message”, where the “thread” message may be forwarded to other selected users with an interface (such as shown in Fig. 27).  Regarding the claim language the “thread” of Sayed is the “collection of messages” and see Figs. 6 and 18 (sections [0096] and [0117]), which teach the sharing of photos/videos (recited “content”). 
Therefore, as Dingler/Ledlie/Lagerstedt teach displaying icons and messages upon arrival at locations, and as Sayed explicitly teaches displaying a marker and a portion of the message content when in proximity (and also provides a forwarding interface), it would have been obvious to one of ordinary skill to modify Dingler to use this form of message and content indications, for reasons taught in Sayed, which are that both map and content display are helpful and/or are of interest to the travelling mobile user. 

Regarding claim 14, which recites “including receiving, from a sending user, an expiration time period for expiration of the location-based message”, see sections [0049] and [0068] of Dingler, which teach the “sending user defined expiry time period” for the location based content delivery, as recited.  
Regarding claim 16, which recites “comprising: communicating information regarding the collection of location-based messages to the receiving user”, see the description of Ledlie (section [0081]) which teaches displaying the set or number of location based messages (which is the recited “communicating information”) within their respective delivery areas, and see Sayed for the thread (of the “collection” of location based messages), as recited.
Regarding claim 17, which recites “comprising causing presentation, on the receiving device, of settings options that enable a receiving user to generate setting information related to the map interface, the setting information specifying that icons representative of location-based messages that have been opened by the receiving user be displayed on the map interface”, see section [0081] of Ledlie, which teach settings and the map interface displaying the opened messages, as recited.
. 


5.	Claims 4 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Ledlie and Lagerstedt/Sayed, as applied to claim 1 above, and further in view of U.S. Patent 8,626,187 to Grossman. 

Regarding claim 4, which recites “comprising: presenting, on a map interface of the sending device, visual map data; and receiving the location selection at the sending device via the map interface and based on input received from a sending user using the visual map data”, as Dingler, Ledlie, Sayed and Lagerstedt do not explicitly teach these features, Grossman is added. 
In an analogous art, Grossman teaches a mobile device which allows the user to define geo-fences.  As shown in Fig. 5, Grossman teaches a touch sensitive screen and a “create geo-fence” button 508.  See column 12, lines 23-34, which teach that the location of the user’s touch defines the center of the geo-fenced area.  Regarding the “radius”, see column 4, lines 7-13 of Grossman which teach defining the radius of the geo-fence around the defined center point and see column 6, lines 43-45 which also 
Therefore, as Dingler and Grossman teach location based messaging, and as Grossman teaches the features related to the touch screen delivery area interface, it would have been obvious to one of ordinary skill to modify Dingler to use the interface as taught by Grossman, for the reasons as taught in Grossman, and as touch screens simplify input operations.  
Regarding claims 21 and 22 which recite “further comprising: presenting, on the map interface of the sending device, a radius visual indicator, the radius visual indicator presenting a plurality of radii relative to the location selection, and enabling user selection of one of the plurality of radii as the first message radius and the second message radius”, see Figs. 1,3,9-10 of Sayed, which show the radii, as recited.


6.	Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Ledlie and Lagerstedt/Sayed, as applied to claim 1 above, and further in view of U.S. Patent 8,559,980 to Pujol. 

Regarding claim 6, which recites “comprising presenting a toggle selection to toggle between: causing presentation of the icon responsive to the receiving device being located in the intended delivery area; and causing presentation of the icon 
In an analogous art, Pujol teaches a mobile device which allows each user’s icon to be selectable for messaging purposes.  See for example, the user interface screens in Figs. 6-9 of Pujol, which teach that the discoverability (see columns 13-14) may be toggled as on or off, which would cause the user device to be displayed always (irrespective of position) and see Lagerstedt which teaches only displaying upon arrival. 
Therefore, as Dingler/Lagerstedt and Ledlie teach selectable displayed icons for message based delivery and as Pujol teaches selectable icons for messaging with toggling on/off discoverability/displaying, it would have been obvious to modify Dingler/Lagerstedt/Ledlie with the toggling ability of Pujol, as this enhances the selecting and displaying process of message delivery.     
Regarding claim 7, which recites “comprising receiving, from the sending device, a display selection indicating a selection between: display of the icon with content of the location-based message; and display of the icon without the content of the location-based message, based on the receiving device being located outside of the intended delivery area”, see section [0088] of Ledlie which teaches allowing for various levels of displaying (or not displaying) the message when outside the delivery area ,as recited.
Regarding claim 10, which recites “including causing presentation of a recipient selection interface including a plurality of recipients, each of the plurality of recipients being displayed with a selection mechanism, so as to enable a sending user to select a set of receiving users from the plurality of recipients to receive the location-based 
Regarding claim 11, which recites “wherein the presentation of the plurality of recipients include a self-selection mechanism whereby a sending user can self-select to be included in the set of receiving users”, as Lagerstedt teaches that all the mobile devices in the created group receive the mapping messages (including the terminal which is creating the group), Lagerstedt allows for self-selecting, as recited.


7.	Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Ledlie and Lagerstedt/Sayed, as applied to claim 1 above, and further in view of U.S. Patent Pub. 2013/0203373 to Edge.   

Regarding claim 8, which recites “comprising performing a callback to provide location information regarding a location of the receiving device, and using the location information to determine that the receiving device is located in the intended delivery area”, as Dingler and Lagerstedt do not teach using callbacks, Edge is added.
In an analogous art, Edge teaches the conventionality of callbacks to locate a mobile device. See for example, step 716 in Fig. 7 and sections [0101] and [0113]. 
Therefore, as Dingler and Grossman teach location based messaging, and as Edge teaches the features related to callbacks, it would have been obvious to one of ordinary skill to modify Dingler to use callbacks a taught by Edge, for the reasons as in Edge. 
.


8.	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Ledlie and Lagerstedt/Sayed, as applied to claim 1 above, and further in view of U.S. Patent Pub. 2011/0295719 to Chen.   

Regarding claim 12, which recites “wherein the plurality recipients include a registered recipient that is registered with a messaging service, and an unregistered recipient that is unregistered with the messaging service, the method further comprising transmitting an open platform message to the unregistered recipient to notify the unregistered recipient of the location-based message”, as Dingler, Ledlie and Lagerstedt do not teach “open platforms”, Chen is added. 
In an analogous art, Chen teaches the conventionality of allowing unregistered users to receive messages. See for example, section [0033], which teaches that a friend of mobile station 144 who is unregistered for a message service receives an email (which is open platform) communication to then subsequently receive the message.  
. 


9.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Ledlie and Lagerstedt/Sayed, as applied to claim 1 above, and further in view of U.S. Patent Pub. 2011/0258260 to Isaacson.  

Regarding claim 13, which recites “wherein the plurality recipients comprise followers of the sending user, the followers having registered a follow relationship with the sending user on a messaging service”, as Dingler and Lagerstedt do not teach using followers, Isaacson is added.
In an analogous art, Isaacson teaches the conventionality of registering followers to receive message. See for example, section [0029].  
Therefore, as Dingler and Grossman teach location based messaging, and as Grossman teaches the features related to the touch screen delivery area interface, it would have been obvious to one of ordinary skill to modify Dingler to use the interface as taught by Grossman, for the reasons as taught in Grossman, and as touch screens simplify input operations. 


15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Ledlie and Lagerstedt/Sayed, as applied to claim 1 above, and further in view of U.S. Patent Pub. 2012/0184248 to Speede.  

Regarding claim 15, which recites “wherein the expiration time period of the location-based message is a determinable time after an opening of the location-based message by a receiving user”, although Dingler teaches time limits of messages, as the time is not after opening per se, Speede is added. 
In an analogous art, Speede teaches a mobile device messaging system which has time periods of arrival and opening. See for example, section [0077].  
Therefore, as Dingler and Grossman teach location based messaging, and as Speede teaches deletion of messages based on time after opening, it would have been obvious to one of ordinary skill to modify Dingler’s time periods to also include the opening times as in Speede, for the reasons as taught in Speede. 



Response to Arguments
Applicant's arguments filed 6-24-21 have been fully considered but are moot in view of the new reference to Sayed.  




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646